Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	

Status of the Application

This Office-Action acknowledges the Amendment filed on 6/7/2022 and is a response to said Amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11, 13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth US 20200279457 (Chesworth) in view of Lamb, US 20180130303 (Lamb)
Regarding Claim 19.
Chesworth discloses a gaming device, comprising:  
a player interface (Fig 1, para 37, 40);
a display system comprising one or more display devices (Fig 1, elem 18, 20); and 
a control system comprising one or more processors (Fig 2, elem 42; para 51), the control system executing instructions which cause the control system to:
determine a base game outcome and corresponding display symbols (Fig 6A, para 49, 53, 83), the display symbols selected from a base game symbol set comprising configurable symbols and non-configurable symbols, wherein the configurable symbols include value symbols (Fig 6B, para 56-57, 83. Symbols can be displayed during a single spin in which there are value symbols (eg: 25, 50, 500). These value symbols are interpreted as configurable symbols because they can be altered from one value to another. The non-configurable symbols are interpreted as the “non-value” symbols that appear during spins, such as the 7’s.); 
control the display system to present the base game outcome (Fig 6A, para 81); 
in response to determining that a first feature game trigger condition exists, control the display system to present a first feature game having multiple instances (para 6, 57, 61. A trigger condition can occur in which bonus spins can be provided); 
for each instance of the first feature game, determine an outcome and corresponding display symbols for the instance, the display symbols selected from a feature game symbol set comprising configurable symbols and non-configurable symbols (para 57), -6-wherein the configurable symbols include value symbols, wherein each value symbol of the feature game symbol set comprises a value that is displayed with the respective value symbol at its respective display position and that identifies a credit value associated with the respective value symbol (para 56-57, 83-84. The value symbols are associated with credits), and wherein the outcome for the instance includes any configurable symbols from one or more previous instances of the first feature game (para 58, 85. The value symbols can be held for subsequent spins of the feature game.); 
control the display system to display the corresponding display symbols for the outcome of the instance at respective display positions, including holding selected displayed configurable symbols at a corresponding display symbol position for a subsequent instance of the first feature game (para 58, 83-85); 
in response to determining that the outcome for the instance includes at least a first value symbol having a corresponding value, determine whether to increase the corresponding value of at least the first value symbol (para 84, 88); and 
in response to determining to increment the corresponding value of at least the first value symbol, select a first group of value increments from multiple groups of value increments (para 56, 84, 88. The value increase can be selected randomly or as a result of wager made or by a predetermined. In this case, a predetermined amount for an increase is interpreted as a selection from a first group of value increments.); 
select a value increment from the selected first group of value increments, and-7- associate the selected value increment with the first value symbol (para 84, 88).
Chesworth failed to teach combining two or more value symbols of the base game outcome with one another into a unified value symbol that is carried forward to an initial instance of the first feature game.
	However, Lamb teaches of a wagering system (Abstract) that teaches the combining of two or more value symbols of the base game outcome with one another into a unified value symbol at an initial instance of the first feature game (Fig 10a-10c, 11a-11f; para 29, 116-119. The figure depicts how there are two separate value symbols, 2x and 3x, that can be combined into a unified value symbol, 6x) because it can facilitate new and interesting gaming experiences (para 6)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lamb’s teachings with Chesworth 
because it can facilitate new and interesting gaming experiences as taught by Lamb.

Regarding Claim 3. 
Chesworth and Lamb disclose the gaming device of claim 19, Chesworth further discloses wherein execution of the instructions causes the control system to: 
determine a number of times the corresponding value of at least the first value symbol was previously incremented (Fig 8B-6C; para 76, 83-85, 90, 111. The value symbols can be increased. Since the value symbols can be held for subsequent spins as well as increased, this means that whether or not that had been increased in previously spins are taken into consideration so that it can be further increased. In other words, since the value symbols can be increased during the feature game, this means the number of times it is increased is taken into consideration.); and 
randomly select the value increment based on the number of times the corresponding value of at least the first value symbol was previously incremented (para 88, 111. The value amount can be increased randomly.).  

Regarding Claim 4. 
Chesworth and Lamb disclose the gaming device of claim 19, Chesworth further discloses wherein execution of the instructions causes the control system to randomly select the first group of value increments based on a number of times at least the first value symbol was previously incremented (para 88, 111. The value of increase can be determined randomly. This means that if a value symbol is randomly increased from one value to the next value, its previous value increment is taken into consideration.).  

Regarding Claim 11. 
Chesworth and Lamb disclose the gaming device of claim 19, Chesworth further discloses wherein execution of the instructions causes the control system to control the display system to display the selected value increment associated with at least the first value symbol for that instance (Fig 6B. para 55, 70, 72, 123. The figure depicts values symbols and the respective values associated with said value symbols.).  

Regarding Claim 13. 
Chesworth and Lamb disclose the gaming device of claim 12, Chesworth further discloses wherein execution of the instructions causes the control system to control the display system to display each value symbol of the instance with the corresponding value as a result of the instance, before presenting a subsequent instance (Fig 6A-6C, para 58. The figure depicts how value symbols are displayed, and can be held, before subsequent spins).  

Regarding Claim 15. 
Chesworth and Lamb disclose the gaming device of claim 19, Chesworth further discloses wherein execution of the instructions causes the control system to control the display system to: 
replace trigger symbols of the base game with value symbols prior to the presentation of the first feature game (Fig 6A-6B, para 88. The figures depicts how trigger symbols in a base game, such as the ‘7’ can be replaced with value symbols so that they can be awarded to the player for the initial array.); and 
hold each displayed value symbol at its corresponding display symbol position for all instances of the first feature game (para 58, 83-85.)  

Regarding Claim 16. 
Chesworth and Lamb disclose the gaming device of claim 19, Chesworth further discloses wherein the value symbols of the base game outcome are carried over to the initial instance of the first feature game (para 55, 70, 72, 123).  

Regarding Claim 17. 
Chesworth and Lamb disclose the gaming device of claim 16, Chesworth further discloses wherein the value symbols carried over to the initial instance of the first feature game are displayed in corresponding display positions to their positions in the base game outcome (para 55, 70, 72, 123).  
-5-
Regarding Claim 18. 
Chesworth and Lamb disclose the gaming device of claim 16, Chesworth further discloses wherein one or more value symbols carried over to the initial instance of the first feature game are associated with an incremented value relative to the value in the base game outcome (Fig 6A-6B. para 58, 83-85. Since value symbols can be carried over to subsequent spins in which value symbols carried over can also be incremented, this is interpreted as teaching wherein one or more value symbols carried over to the initial instance of the first feature game are associated with an incremented value relative to the value in the base game outcome.).
Regarding Claim 20. 
Chestworth and Lamb disclose the gaming device of claim 19, Chesworth further discloses wherein execution of the instructions causes the control system to: 
in response to the base game outcome, determine whether a second feature game trigger condition exists (para 6, 57, 61. A reset event may be randomly triggered in which a the spin counter may be.); 
in response to determining that the second feature game trigger condition exists, control the display system to present a second feature game having multiple instances (para 6, 57, 61. When the reset event is triggered, this means that further multiple instances are presented to the player.); and 
for each instance of the second feature game, determine an outcome and corresponding display symbols for the instance, the display symbols selected from a second feature game symbol set comprising configurable symbols and non-configurable symbols (para 56-57, 83-84. When a reset event occurs in which there are spin incremented, symbols for the further spins are generated and display to the player.); and 
control the display system to display the corresponding display symbols for the outcome for the instance at respective display positions, including holding selected displayed configurable symbols at a corresponding display symbol position for a subsequent instance of the second feature game (para 58, 83-85. The value symbols can be held for subsequent spins.).  

Regarding Claim 21. 
Chesworth and Lamb disclose the gaming device of claim 19, Chesworth further discloses wherein execution of the instructions causes the control system to control the display system to display spinning reels that present the corresponding display symbols for the outcome of the instance at the respective display positions (Fig 6A-6F).  

Regarding Claim 22. 
Chesworth and Lamb disclose the gaming device of claim 19, Chesworth further discloses wherein execution of the instructions causes the control system to control the display system to display spinning reels that present each value symbol and its respective values at a respective display position (Fig 6A-6F).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth US 20200279457 (Chesworth) in view of Lamb, US 20180130303 (Lamb) and further in view of Beria, US 20150287286 (Beria)
Regarding Claim 5. 
Chesworth and Lamb disclose the gaming device of claim 19, but failed to disclose wherein: the multiple groups of value increments each include at least two value increments; and the at least two value increments in a group have unequal weighting of selection.  
	However, Chesworth discloses that when it comes to value symbols, such value symbols can be incremented by multiplier values (para 27, 98, 100).
Furthermore, Beria teaches of a wagering gaming (Fig 1, 4, Abstract) in which there can be at least two different value increments for multipliers values (Abstract) where the at least two value increments in a group have unequal weighting of selection (para 62-70. The tables depict how there are at least 3 different multiplier values, 8x, 18x, and 28, wherein there are unequal weighting of the selection of those multipliers) because it can appeal to player interest and enhance excitement in order to entice longer play and increased profitability (para 5-6).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Beria’s teachings with Chesworth because it can appeal to player interest and enhance excitement in order to entice longer play and increased profitability as taught by Beria.

Regarding Claim 9. 
Chesworth and Lamb disclose the gaming device of claim 6, but failed to disclose wherein a probability weighting between value increments in a first tier of the weighted table is different from a probability weighting between value increments in a second tier of the weighted table.
	However, Beria teaches that when it comes to value increments being implemented for a game, the weight for one value increment, such as a multiplier value of 8, in which the selection probability being 38%, is different than the weight for another value increment, such as a multiplier value of 18, in which the selection probability is 34% (para 63-72) because it can appeal to player interest and enhance excitement in order to entice longer play and increased profitability (para 5-6).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Beria’s teachings with Chesworth and Lamb because it can appeal to player interest and enhance excitement in order to entice longer play and increased profitability as taught by Beria.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chesworth US 20200279457 (Chesworth) in view of Lamb, US 20180130303 (Lamb) and in further view of Halvorson, US 20210019996 (Halvorson).
Regarding Claim 10. 
Chesworth and Lamb disclose the gaming device of claim 19, wherein execution of the instructions causes the control system to, for a second instance of the first feature game, determine if an outcome of the second instance includes at least one value symbol previously incremented; and in response to determining that the at least one value symbol is previously incremented, selecting a value increment from a second group of value increments, wherein the second group of value increments includes at least one value increment that is different from at least one value increment in the selected first group of value increments. 
	However, Halvorson discloses of a wagering system (Abstract) that teaches of a reel base game that provides a feature game with multiple rounds (Abstract) that teaches for a second instance of the first feature game, determine if an outcome of the second instance includes at least one value symbol previously incremented (para 8), and in response to determining that the at least one value symbol is previously incremented, selecting a value increment from a second group of value increments, wherein the second group of value increments includes at least one value increment that is different from at least one value increment in the selected first group of value increments (para 116) because features of the gaming system provide a practical implementation that improves the operation of the gaming systems for their specialized purpose of providing entertainment by reducing player disappointment with game outcomes, by enhancing player enjoyment, and by increasing player engagement (para 12). 
To further elaborate, since value symbols can have different maximum caps, when a value symbol is to be increased, the selected value to increment one value symbol can have a different cap which would mean the value would be derived from a second group of value increments, wherein the second group of value increments includes at least one value increment that is different from at least one value increment in the selected first group of value increments. For example, if a value symbol had a cap of “5” and it is being incremented from 1 to 5, then the value symbol would be selected from a group of 1, 2, 3, 4, 5. However, since the value symbols can have different caps, this means there can be a value symbol that can have a cap of, for example, “7”, which would means value symbols would be selected from a second group that comprises of 1, 2, 3, 4, 5, 6, or 7. In this case, this second group would have 6 and 7 values which is different than values the first group.
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Halvorson with Chesworth and Lamb because features of the gaming system provide a practical implementation that improves the operation of the gaming systems for their specialized purpose of providing entertainment by reducing player disappointment with game outcomes, by enhancing player enjoyment, and by increasing player engagement as taught by Halvorson. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chesworth US 20200279457 (Chesworth) in view of Lamb, US 20180130303 (Lamb) and in further view of Halvorson et al., US 20200184766 (Halvorson 2)
Regarding Claim 12. 
Chesworth and Lamb disclose the gaming device of claim 11, Chesworth further discloses wherein execution of the instructions causes the control system to control the display system to: 
display a total incremented value associated with at least the first value symbol instance (Fig 6B. para 55, 70, 72, 123.).  
While Chesworth discloses displaying the selected value increment associated with at least the first value symbol (Fig 6B), Chesworth and Lamb failed to disclose wherein the symbol is displayed a selected period of time. 
	However, Halvorson 2 teaches that when it comes to special symbols such as credit symbols, a symbol can be held for a specific period of round or time (Fig 10; para 177, 183-183, 187) because it can provide excitement to the player (para 170-171).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Halvorson’s teachings with Chesworth and Lamb because it can provide excitement to the player as taught by Halvorson 2.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chesworth US 20200279457 (Chesworth) in view of Lamb, US 20180130303 (Lamb) and in further view of Mead et al., US 20150356813 (Mead)
Regarding Claim 14. 
Chesworth and Lamb disclose the gaming device of claim 19, wherein execution of the instructions causes the control system to control the display system to display the selected value increment superimposed over the corresponding value of the value symbol that existed at a start of the instance.  
	However, Mead that when it comes to value symbols, when one value symbols, such as a low value symbol, is being incremented to a higher value symbols for a subsequent spin, the lower values symbols is superimposed by the higher value symbols (Fig 4A-4D, para 20, 47, 51) because it can attract new player to games of chance and enhance player enjoyment (para 6).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mead’s teachings with Chesworth and Lamb because it can attract new player to games of chance and enhance player enjoyment as taught by Mead.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments, see page 10, filed 6/7/2022, with respect to the USC 101 rejection of Claims 1-18 and 20 have been fully considered and are persuasive.  The USC 101 rejection of Claims 1-18 and 20 has been withdrawn. 
Applicant’s arguments with respect to the prior art rejection of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715